    Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 1 of 47

                           (;+,%,7

                    





±7KH3LYRW²
J. R. Immelt
December 16, 2014
Forward-Looking Statements:
7KLVGRFXPHQWFRQWDLQV±IRUZDUG-ORRNLQJVWDWHPHQWV²¯ that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and
ILQDQFLDOSHUIRUPDQFHDQGILQDQFLDOFRQGLWLRQDQGRIWHQFRQWDLQZRUGVVXFKDV±H[SHFW²±DQWLFLSDWH²±LQWHQG²±SODQ²±EHOievH²±VHHN²±VHH²±ZLOO²±ZRXOG²RU±WDUJHW²)RUZDUG-looking statements by
their nature address matters that are, to different degrees, uncertain, such as statements about expected income; earnings per share; revenues; organic growth; margins; cost structure; restructuring
charges; cash flows; return on capital; capital expenditures, capital allocation or capital structure; dividends; and the split between Industrial and GE Capital earnings. For us, particular uncertainties that
could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including interest and exchange rate
volatility, commodity and equity prices and the value of financial assets; the impact of conditions in the financial and credit PDUNHWVRQWKHDYDLODELOLW\DQGFRVWRI*HQHUDO(OHFWULF&DSLWDO&RUSRUDWLRQ´V
*(&&IXQGLQJ*(&&´VH[SRVXUHWRFRXQWHUSDUWLHVDQGRXUDELOLW\WRUHGXFH*(&&´VDVVHWOHYHOVDVSODQQHGWKHLPSDFWRIFRQditions in the housing market and unemployment rates on the level of
commercial and consumer credit defaults; pending and future mortgage securitization claims and litigation in connection with WMC, which may affect our estimates of liability, including possible loss
estimates; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the adequacy of our cash flows and earnings and other
conditions which may affect our ability to pay our quarterly dividend at the planned level or to repurchase shares at planned leYHOV*(&&´VDELOLW\WRSD\GLYLGHQGVWR*(DWWKHSODQQHGOHYHOZKLFKPD\EH
affected by GECC's cash flows and earnings, financial services regulation and oversight, and other factors; our ability to convert pre-order commitments/wins into orders; the price we realize on orders
since commitments/wins are stated at list prices; customer actions or developments such as early aircraft retirements or reduced energy demand and other factors that may affect the level of demand and
financial performance of the major industries and customers we serve; the effectiveness of our risk management framework; the impact of regulation and regulatory, investigative and legal proceedings
and legal compliance risks, including the impact of financial services regulation; adverse market conditions, timing of and ability to obtain required bank regulatory approvals, or other factors relating to us
or Synchrony Financial that could prevent us from completing the Synchrony split-off as planned; our capital allocation plans, as such plans may change including with respect to the timing and size of
share repurchases, acquisitions, joint ventures, dispositions and other strategic actions; our success in completing, including obtaining regulatory approvals for, announced transactions, such as the
proposed transactions and alliances with Alstom, and our ability to realize anticipated earnings and savings; our success in integrating acquired businesses and operating joint ventures; the impact of
SRWHQWLDOLQIRUPDWLRQWHFKQRORJ\RUGDWDVHFXULW\EUHDFKHVDQGWKHRWKHUIDFWRUVWKDWDUHGHVFULEHGLQ±5LVN)DFWRUV²LQRXU Annual Report on Form 10-K for the year ended December 31, 2013. These
uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements.
This document includes certain forward-looking projected financial information that is based on current estimates and forecasts. Actual results could differ materially.
±7KLVGRFXPHQWPD\DOVRFRQWDLQQRQ-GAAP financial information. Management uses this information in its internal analysis of results and believes that this information may be informative to investors in
gauging the quality of our financial performance, identifying trends in our results and providing meaningful period-to-period comparisons. For a reconciliation of non-GAAP measures presented in this
document, see the accompanying supplemental information posted to the investor relations section of our website at www.ge.com²
,QWKLVGRFXPHQW±*(²UHIHUVWRWKH,QGXVWULDOEXVLQHVVHVRIWKH&RPSDQ\LQFOXGLQJ*(&&RQDQHTXLW\EDVLV±*(H[-*(&&²DQGRU±,QGXVWULDO²UHIHUWR*(H[FOXGLQJ)LQDQFLDO6HUYLFHV²
                                                                                                                                                                                                                    Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 2 of 47




*(´V,QYHVWRU5HODWLRQVZHEVLWHDWZZZJHFRPLQYHVWRUDQGRXUFRUSRUDWHEORJDWZZZJHUHSRUWVFRPDVZHOODV*(´V)DFHERRNpage and Twitter accounts, contain a significant amount of information
about GE, including financial and other information for investors. GE encourages investors to visit these websites from time to time, as information is updated and new information is posted.


Imagination at work.
The Pivot
                                      Investor value: 2015 + 2016
 Aggressive
  portfolio        + World's best Infrastructure company built on GE
repositioning        FRPSHWLWLYHDGYDQWDJH©tKH±*(6WRUH²
     +             + ~$40B returned to investors through dividends &
 Industrial          Synchrony spin
 execution
     +             + Substantial Industrial EPS tailwind with Alstom,
                     restructuring, buyback
  Simpler
 structure
                   + 6PDOOHU*(&DSLWDO©SRWHQWLDOIRUUHOLDEOHYDOXH
     +               creation
 GE Capital
  smaller          + Culture of simplification & accountability
     +
  Returns       1 Strong Industrial     2 Earnings 75%+     3 Expanding margins
                                                                                  Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 3 of 47




   focus          EPS growth               Industrial         & returns

                                                                              2
Environment
          ±%HWWHU²                   ±1RFKDQJH²                   ±7RXJKHU²
U.S. recovery                  Emerging markets/China        Oil prices
Air, rail traffic              Natural gas prices            Russia
Global infrastructure          Power demand                  FX volatility
demand
                               Mining                        Military budget
U.S. healthcare
                               Housing                       Regulatory costs
Retail
                               Europe                        High-cost oil producers
Mexico reforms & exports
New technologies
stimulating growth




            $ORWJRLQJRQ©VWLOOILWVSDWKRIVORZJURZWKDQGYRODWLOLW\
                                                                                       Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 4 of 47




                           + plenty of growth available
                                                                                   3
Oil price decline
                                                 Other thoughts/observations
                 Known:
       ¯ /RZHUGHPDQG©(XURSH               =   &KLQDJRLQJWKURXJKFKDQJH©
                                                 PLFURYVPDFUR©VWLOORN
       ¯ +LJKHUVXSSO\©23(&

          Planning GE Oil & Gas              ë Low-cost producers ok (Saudi);
                                                high cost will be impacted (Iraq)
 1   /RZHUFRVW©EDVH	YDULDEOH
 2   Complete operational upgrades          =/+ U.S./Europe/Japan/China should
 3   Segment customers/projects & support       improve with cheaper oil
 4   /RRNIRURSSRUWXQLW\©VKDUHSHRSOH
                                            =/+ $YLDWLRQ	7UDQVSRUWDWLRQ©QHW
             Remainder of GE                    SRVLWLYH©XVDJHÇ
 + Sourcing & deflation opportunity
=/+ Good for customers in other segments    =/+ Natural gas favored
                                                                                        Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 5 of 47




        Pragmatic outlook for 2015
                                                       Micro vs. macro
                                                                                    4
2014 operating framework
Operating earnings         2014F                            Update
Industrial                   ++     9 6WURQJ,QGXVWULDOVHJPHQWJURZWK©4<7'
                                    9 0DUJLQH[SDQVLRQ©ESV4<7'

GE Capital                 ~$6.7B   9 'HOLYHULQJRQIUDPHZRUN©7<a%
                                    9 Phase 1 of Retail Finance transaction + Nordics sale

                                    9 Will outperform $500MM cost out target
Corporate                     ë
                                    9 5HVWUXFWXULQJ!JDLQV©KLJKHUUHVWUXFWXULQJ	other
                                      FKDUJHV©7<a

Total operating earnings      +     9 Positive impact of share reduction

CFOA                       $14-17B 9 Total year tracking to framework; ~$3B GE Capital
                                     dividends

Total revenues              0-5%    9 Industrial segment organic 4-©4<7'*(
                                      Capital 0-©4<7'
                                                                                                 Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 6 of 47




                           Total year framework on track
                                                                                             5
    A more valuable portfolio
         Infrastructure                         Financial Services
                                                    25% È
           75%+                         +

+ *UHDW,QIUDVWUXFWXUHIUDQFKLVH©HYHU\EXVLQHVVHPEHGGHGZLWK	
  adds to GE capability ... capitalizing on the big economic themes
+ Outperforming competition while expanding margins & returns
+ Smaller Financial Services that has competitive advantage & is
                                                                      Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 7 of 47




  capital efficient
Improving the portfolio
                    Invest                                           Divest
                                     Strategy                                       Strategy
1 Rebuild & diversify power             +       1 Reposition NBCU for value            +
  business post-bubble                            + Add Cable
  9 DP, Water, Wind                               9 Divest @ good return

2 Build a competitive & diverse         +       2 6HOO,QGXVWULDOVWKDWGRQ´WILW      +
  Oil & Gas franchise                             Infrastructure platform
                                                  9 Plastics/Silicones
3 Broaden Healthcare diagnostics        =         9 Appliances
  franchise beyond U.S. DI
  9 Life Sciences, HCIT                         3 6HOOLQVXUDQFH±EHIRUHWKH           +
                                                  VWRUP²©ULVNUHGXFWLRQ
4 Expand profit pools for Aviation      +
  9 Systems, supply chain                       4 Grow consumer finance & then         ¯
                                                  H[LW©QRFRPSHWLWLYHDGYDQWDJH
5 Execute on Alstom                    TBD
  9 Fortify Power                               5 6\QFKURQ\VSLQ©IRFXVRQ           TBD
  9 Scale for EM                                  commercial finance

                        9 Every Industrial business improved + fits GE core capability
         Where
                        9 Smaller and more focused GE Capital
                                                                                                Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 8 of 47




         we are
                        9 Lots of lessons learned
                                                                                            7
2014 portfolio actions
                                                                                            GE
                                                                                            Appliances

+ $FTXLUH3RZHU	*ULG©     + Completed 15% IPO in July                       + Legacy GE EXVLQHVV©WREH
  EXVLQHVVHVZHNQRZ©                                                           sold to Electrolux for $3.3B
                              + Well received by the
  for $13B
                                PDUNHW©XSVLQFH                         + Good stewards for GE
+ Strong synergies              IPO                                               brand ©LPSURYHGJOREDO
+ Teams in place to           + Strong leadership team &                          position
  manage                        well funded                                     + )DYRUDEOHF\FOH©earnings
                                                                                  impact minimal
+ Targeting mid-2015          + Split-off modeled for 1/1/16
  close                                                                         + Targeting mid-2015 close


    Investor benefits                Investor benefits                              Investor benefits
9 IRR in high-teens            9 At current price: gain of                      9 Gain ~$.05-.07 EPS
                                 ~$2B ©EX\EDFNRI
9 EPS accretion of $.06-.09                                                     9 Unlock value in business
                                 ~700MM shares
  in 2016                                                                         WKDWGRHVQ´WILWGE
9 Enhances long-term           9 Focus on commercial                              Infrastructure model
                                 finance
                                                                                                                 Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 9 of 47




  growth

                                                                                                             8

                              All transactions subject to regulatory approval
Capital going forward
($ in billions)

                       ENI -b) evolution                                                        Focus
  $637
                                                                          1   Execute portfolio transformation, including
                                                                              Synchrony, Australia, Hungary, RE equity
                    $365               ~$(75)
                                                           <$300
                    ~135                                        -         2   Focused on growing commercial finance &
                                                                +             verticals where we are advantaged
                  ~$230
                                  Core
                                     Verticals                           3   %XLOGLQJUHJXODWRU\FDSDELOLW\©&&$5LQ
                                     Commercial
                                      finance
                                                                          4   ,PSURYHUHWXUQV©OLTXLGLW\XQGHUZULWLQJ
         -a)
  Peak             4´                                     ´)
                                                       ex. Synchrony

               ,QYHVWRU±JXLGHSRVW²
                   Earnings (EPS)                   + Seek every opportunity to make smaller in an investor-
                                                      friendly way
                ~$.60
                                  ~$.40             + Drive a consistent dividend
                                                    + /LQNZLWK,QGXVWULDOJURZWK©YHUWLFDOV&$3(;Æ OPEX
                                                                                                                              Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 10 of 47




                 ´)              ´)
                                                    + Keep safe & secure

                                                                                                                          9
          (a- 4´)$6H[-FDVK#4´);LQFOXGLQJGLVFRSV
          (b- ENI excluding liquidity
Alstom update
  Better than expected             As expected               Worse than expected

+ Synergy opportunities    9 Technology and services        ¯ Alstom 1H cash reserves
  are robust                 are complementary                were weak

+ Strong technology and    9 Compatible company
  functional management      culture

+ Expanded global          9 Government processes and
  operations                 compliance matters

+ Synergistic global       9 6WURQJ(3&IXQGDPHQWDOV©
  footprint                  leveraging our experience
                             in O&G and hired ex-
                             Bechtel leaders to help with
                             backlog execution
                                                                                             Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 11 of 47




           Targeting mid-2015 FORVH©VKDUHKROGHUYRWH'HFHPEHU
                                                                                        10
Alstom value creation
($ in millions)                     April synergy
                  Drivers              target     Status                       Update
 1 Optimize manufacturing/                ~$400        Ê   9 ~10 pts. service margin delta
    services footprint                                     9 FRPELQHGVLWHV©LQVDPHFLW\
                                                           9 Alstom has good manufacturing
                                                             capability
 2 Combine sourcing buy                   ~$250       Ç        9 $12B combined buy
                                                               9 $1B+ of internal sourcing
                                                               9 Extensive low-cost country footprint
 3 Optimize R&D                           ~$300        Æ   9 &RPSOHPHQWDU\VNLOOV©EHWWHUV\VWHP
                                                             capability

 4 Consolidate support functions          ~$250        Ê   9 *(6*	$EHQFKPDUNV©VKDUHGVHUYLFHV

 5 Growth opportunities                                    + *OREDOIRRWSULQW©FRPSOHPHQWDU\
                                                           + Value for service
                                                           + Good engineering/systems
           Financials       EPS targets
              ´)            ~$.01               High teens                   Improved
                                                                                                             Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 12 of 47




              ´)           $.06-.09      +        return          +      strategic position
              ´)              ++
                                                                                                        11
Valuable Industrial franchise
         ±1HZ*(²\HDU
                                        2   More scale for GE initiatives
   $130-140B                                9 Extend technical lead (~$6B)
                                            9 *URZLQVWDOOHGEDVH©a%
                                            9 *OREDOFDSDELOLW\©%LQJURZWK
                                              markets
                          ++
                                        3   Incremental margins/returns
                                            9 Alstom synergies
                                            9 Broader focus on gross margins & returns
    Revenue             Profit              9 More scale on a simpler foundation

 1 Market leadership                    4   Winning in the big themes
 Power        #1 Energy Mgmt. #3            9 Energy transitions 9 Growth markets
 Aviation     #1 Oil & Gas      #1-#3       9 Analytics/services 9 Infrastructure
 Transp.      #1                            9 Manufacturing        9 Efficiency
                      All businesses
 Healthcare   #1
                        contribute          9 Value healthcare     9 Environment
                                                                                         Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 13 of 47




                                                                                    12
The GE Store
                 Aviation                                                   Power & Water
          9 Advanced materials                                         9 Global service footprint
          9 Manufacturing leader                                       9 Manufacturing leader
          9 Engineering first mover                                    9 Combustion science


                                               + Execute at scale
                                Technology     + Common technology
                          GRC                  + Invest in innovation
                                               + Data, analytics, outcomes
                                 Services      + Global footprint
     Healthcare                                                                         Oil & Gas
                         SW COE                + Material & repair
 9 Global first mover                                                              9 Global first mover
 9 Imaging/sensors                             + Local capability                  9 Service technology
 9 Software scale                 Global       + Risk management                   9 Localization offset
                                 presence
                          GGO                  + Best partners; financing
                                               + Low-cost structure
                              Simplification   + Shared services/IT
                                               + Culture, leadership
                        Crotonville

                 Transportation                                           Energy Management
               9 Localization offset                                   9 Control COE
                                                                                                            Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 14 of 47




               9 Engine science                                        9 Electrical BOP
               9 Controls/enabling                                     9 Industrial differentiation
                                                                                                       13
Expanding value from the GE Store
 1 Gain share at higher margins by launching products built on technical
   and manufacturing innovation

 2 Capitalize on the largest growth market footprint ©IXHOHGE\EHVW
   localization capability

 3 Lead the intersection of physical & analytical ©VRIWZDUH	,7©FUHDWHD
   new source of speed & competitiveness

 4 Grow our valuable service franchise by extending our business model &
   driving customer outcomes

 5 Intensify process improvement in gross margins & returns
                                                                                Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 15 of 47




 6 Achieve a culture of simplification supported by GE Beliefs & FastWorks
   1    Gaining share
             H Turbine                                Tier 4 locomotive                                   LEAP engine

 Why we win       9 Performance                   Why we win    9 70% reduction               Why we win            9 79% share-a) to
                    leader                                        of NOx & PM                                         date

                  9 37 technical                                9 Only qualified                                    9 15% more fuel
                    selections                                    product                                             efficient
:RUOG´VODUJHVW
                                             Market-leading                                 Most efficient &
& most efficient 9 Global                                   9 Record orders                                  9 More content
                                              technology                                    reliable narrow-
  gas turbine      momentum
                                                                                              body engine


                 PET MR                                   20k BOP                                    Power Conversion

 Why we win       9 Lowest dose,                  Why we win    9 Access to 20k               Why we win            9 $1B marine
                    highest                                       PSI & 350°F                                         backlog
                    sensitivity                                   reservoirs
                                                                                                                    9 Impact in wind
                  9 Proprietary                        9 µ reliability &                                              and solar
Differentiated      GHWHFWLRQ©PRVW                     ¶ downtime
                                        Reliable &                                               Focused
   product          efficient                                                                                       9 Differentiates
                                     durable in ultra-                                         technology
   offering                                            9 Unique control                                               GE (e.g. LNG)
                                                                                                                                            Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 16 of 47




                                       deep water                                                 leader
                  9 Clinical winner                      system

                                                                                                                                      15

         (a- 55% on A320neo and 100% for 737MAX                LEAP is a trademark of CFM International, a 50-50 JV between Snecma and GE
Product cost advantage
                     Investments                                                   Impact
                                                                                                          First 3 years:
Materials & methods
                                                      LEAP Engine launch                           9Leverage GEnx
                 9 Material scale
                                                                                                   9Steeper curve
                 9 Advanced mfg.
     CMCs        9 Service value         3D Mfg.                                                 Volume

Design & testing
                        9 Engineering cycle È
                        9 Control IP                                                               Cost
                        9 Fewer parts
   Greenville Test                                                  Years in Production

Vertical integration
                                                      H Turbine launch
                        9 GE content Ç                       Traditional Learning Curve
                        9 Sole source È                                                         91st unit cost È 10%
                                                           Start lower
                        9 Value gap
       Tier 4                                                                                   9$/kw È 30%
                                                    $/kW                        Margin
Digitization                                                                  Opportunity
                                                           Ramp
                        9 ±,QIDFWRU\²DQDO\WLFV           down
                                                           faster
                        9 Supply chain visibility
                        9 FastWorks
                                                                                                                                        Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 17 of 47




      Robotics                                                           Time

                                                                                                                                  16

                                                           LEAP is a trademark of CFM International, a 50-50 JV between Snecma and GE
  2      Best growth market footprint
($ in billions)

                     2014 orders                                                  China          9 Partnering with state champions to
                                                                                                   deliver clean energy solutions
               ~$50
                                                                                                 9 Delivering localized affordable
                                                                                                   healthcare products & services
                                                                                                 9 0DVVWUDQVSRUWDWLRQH[SDQGLQJ©&


                                        ~$10-a)                                    India         9 Significant demand for power gen &
                                                                                                   7	'©FRPSOHPHQWDU\WHFKZLWK$OVWRP
                                                                                                 9 Providing clean power with Wind
                 GE                    Alstom                                                      ODXQFKHV©QHZWHFKORFDOVRXUFLQJ
                                                                                                 9 Alstom manufacturing footprint
9 Scale advantage ©VWURQJ
  foundation in places that count
                                                                                 MENAT           9 /HDGLQJZLWKWHFKQRORJ\©*(;
9 Expanding beyond the core ©SRZHU                                                               Aviation services, HDGT
  conversion, life sciences, avionics
                                                                                                 9 3DUWQHULQJWRLQFUHDVHORFDOL]DWLRQ©
9 Scope of GE ©¶ cost through multi-                                                              Sonelgaz power gen facility
  modal sites & engineering centers                                                              9 Executing amidst volatility
                                                                                                                                                Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 18 of 47




                                                                                                                                           17


(a - Alstom Power & Grid orders outside of Western Europe & North America, fiscal year 2013/14
Localization capability
             Seize the market                    +                Lower costs & localization
                    Aviation in China                Multi-modal sites
                1,000 narrow bodies in 2015
                Local service & manufacturing                          $500MM+ output
                                                                        $100MM+ savings
Emergency power                                                         Nigeria next
 5-10 active campaigns                                  Pune                               Haiphong
 Local business model
                                                     Engineering centers
                   Global locomotives
                1,000 locos 2015 ¯ 2018                                3,000 engineers
                High share                                             20%+ ¶ OCPH
                                                                        Vietnam next
Value Healthcare                                         Poland                              Mexico
 ~$1B in global sales
                                                     Shared services
 Compete everywhere

                     Africa Oil & Gas                                   5 global centers
                Big campaigns in Nigeria,                              30% ¶ cost
                                                                                                            Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 19 of 47




                 Mozambique, Ghana, Angola                              65% processes
                                                        Hungary                             Shanghai
                                                                                                       18
 3    GE differentiation: physical & analytical
For Service:
                                                         Value for investors
                                                         + $/IB Ç       + PredictivityTM revenue
                     +                                   + Margins Ç    + Product feedback

     Physical               Analytical
                                                         'HOLYHULQJFXVWRPHURXWFRPHV©
      9 Invest $300 - $400MM/year                        Power of 1%
           GE PredixTM capabilities
                                                         + Efficiency   + System cost
           40+ GE PredictivityTM apps
           Productivity, margins and growth             + Uptime       + Safety & quality


            Enterprise IT                                    'ULYLQJ*(´V
     $2B                                        Digital foundation ©È in ERPs
                9 Brilliant factory             Data-as-a-service ©VRXUFLQJ$OVWRP
                9 Field services                 synergies, factory productivity
                                                New way to deliver services ©$1B CSA
                9 Commercial tools
                                                 productivity over 3 years & 10% customer
                9 Cyber security                 uptime improvements
  Annual
                                                                                                   Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 20 of 47




                                                Configurator and quoting tools ©
   spend                                         commercial productivity, win rates
                                                                                             19
   +RUL]RQWDOFDSDELOLW\&RQWUROV
                                                  (PEHGNQRZOHGJHDQGFUHDWH
                                                       %ULOOLDQWPDFKLQHV«
                                                  e.g., 3% increase in output or 20%
                                                       increase in life through life
                                                           optimizing controls
                                                                                                           +DUQHVVFORXGFRQQHFWLYLW\DQG
                                                                                                                   SRZHURI3UHGL[«
                                                                                                       Every GE machine connected to the cloud
                                                                                                       Ability to better trend and diagnose
                                                                                                        anomalies
                                                                                                       Optimize service and time on wing cost



          &RPPRQFRPPXQLFDWLRQV
         VHFXULW\DQGXVHUH[SHULHQFH«
 GE plug and play systems. 50% reduction in
  commissioning time
 30% reduction in engineering requisition time
                                                                                                         . 8SJUDGHFRQWUROVVRIWZDUH«
 Delight customers due to common UX
                                                                                                Download software to change asset behavior
                                                                                                Upgrade machine at minimum costs
                                                                                                Key enabler to sell new services


                                Life optimizing controls

                                                                              9 Foundation for upgrades
                                                                                                                                                    Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 21 of 47




                                                                              9 Extends life and output
                                                                              9 Reduce CSA cost/risk                                           20
Extending our value: Rail customer
      ‫ݱ‬                                                                     Yard planning
  ‫ݱ‬                   Shipper Mgmt .                                             Oasis
 ‫ݱ‬                     Shipper connect                                        ~50 terminals
            ‫ݱ‬          ~140 customers
 ‫ݱ‬                                            Fuel Mgmt .
                                              Trip Optimizer
                #3                             ~3100 locos
                                                                          Railcar AM
                     Yard Planning                                         ExpressYard
                      Yard Planner                                      ~75% transactions


                                                                 #1
                                                                      Movement Plng.
                                                                      Movement Planner
                                         #2
                                              Locomotive AM                               8 analytical
           Wayside AM                         Maintenance Mgr.
             RailDOCs                                                                    applications
            ~5,800 users
                                                                                         ~$100MM/yr.
                                                                                         opportunity



          GE                  + Can be ±RSHUDWLRQDO(53VXSSOLHU²for industry
      positioning
                              + Opens up incremental market ©,%
                                                                                                          Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 22 of 47




                                                                                                     21
Transforming IT
                  Digital transformation                                                                        Business impact
                                                                                                 GE Water               9 ´-´SURILW&$*5
                                                Today             Future-c)
                                                                                                                        9 SG&A È ~10 pts.
ER/Manufacturing-a)                                 181                    34                                           9 Past dues È ~60%
                                                                                                                        9 Finance cost È 50%
Data Centers                                           28                  ~5                                           9 Improving returns
                                                                                           22 ERPs Æ1

Applications                                    8,500             ~5,000
                                                                                          Life Sciences
                                                                                                                        9 ´-´SURILW&$*510%+
Shared Services                                ~40%                 ~65%                                                9 SG&A È~5 pts.
                                                                                                                        9 Margins 20%+
            -b)
Cloud                                          ~25%                 ~70%                                                9 On-time delivery Ç

                                                                                           32 ERPs Æ2                   9 Improving returns
       6LJQLILFDQWSURJUHVV©PRUHWRJR
                                                                                                                                                     Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 23 of 47




                                                                                           ++ analytics

                                                                                                                                                22


(a- Excludes 2014 acquisitions   (b- Target percent of new applications that are Cloud enabled      (c- Excludes impact of Alstom acquisition
 4    Grow our service business
($ in billions)
                    Revenue                               Strengthening execution
                                         +
                              ~$47
                                                      + $/IB growing by ~3%
                     $45                              + Generating $1B of productivity
             $43
                                                      + Growing global presence
             ´     ´       ´(     ´)          + PredictivityTM orders of $1.5B+
Margin       29%     30%      30%+        +
Backlog      $157    $180     ~$185       +           + Value in the aged fleet

 GE + Alstom Thermal Services
      +35%                   GE brings:              9 GE technology: coatings, additive
                                                       manufacturing, robotics
                     ~10 pts.                        9 SW COE: Big data & analytics
                                                       opportunity, outcome selling

                                      Alstom brings: 9 350 GW installed base: EM footprint
       Installed      Margin                         9 Broad service expertise
                                                     9 Steam, generator & mature fleet
                                                                                                  Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 24 of 47




         base       differential

                                                                                             23
Expanding service potential: Power Gen
($ in millions)

         CSA capture                       Technology upgrades                       Software solutions
    37                                              (# of upgrades)     Margins
                    9 Capture rate                              ++        ++        ~$300
                      high                                                                    9 2.5X growth
                                                   ~205
             13     9 Performance    +                                      +                 9 Customers
                    9 Analytics                                                                 engaged
                      platform                                                                9 Dedicated
 Technical Backlog                                                                              sales teams
                                                   ´(         ´)                 ´)
 selections
                                          # AGPs    ~80          ++


          Aged fleet                          Global footprint                           Productivity

     2,800        9 Grow $/IB                             9 Saudi Arabia,
                                                                                    ~$350     9 Materials
                                              17
                  9 Upgrades &                              Russia,                           9 Repair tech.
                    controls
                                     +                      Vietnam         +                 9 Field engineer
                  9 Alstom                                9 Alstom                              efficiency
                    capabilities                            expertise
     # B/E                                   Global                               Productivity 9 Analytics
 Installed base                           repair shops
                                                                                                                      Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 25 of 47




                                  Building a more robust service model
                                                                                                                 24
  5     Intensify process improvement
 ($ in billions)                                               GE commitments
        ~$100                                                Industrial SG&A % of sales
         SG&A           1 Simplification wave 1 ¯ Reduce         ~14%
                          SG&A costs to reach world-class                    ~12%
        Service           levels


                                                                 ´(       ´)
                        2 Simplification wave 2 ¯ Address
        Product                                               Segment gross margins
                          variable & product cost to drive
                          gross margin improvement                            +
                                                                 ~27%            ~50 bps.
                                                                                      annually

   Industrial cost
         ~$60                                                      ´         ´)
                                                                 Industrial returns
                        3 Improve returns                                     ~17%
                                                                 ~15%
                            9 Driven by margin expansion
                              (GM + SG&A)
                            9 Free cash flow conversion
                                                                                                 Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 26 of 47




Industrial investment                                             ´(        ´)
                                                                                          25
Operational simplification

     Horizontal focus ¯ GM + Returns                  Converge on drivers of change
                                                      Horizontal process Æ senior leadership & CAS
Product cost             Service productivity
OCPH                     Reliability                  Common metrics & reporting
Value gap                P&E efficiency               Compensation Æ outcomes drive comp
Engineering efficiency   Working capital              Make sure targets offset mix


         Aviation example                   Return sensitivities:         Target processes
                                90%           Gross margins:
                                                                    X: Product cost/learning curve
   25%                                        1 pt. = 100 bps.
                     18%                                            X: P&E efficiency
               7%
                                              P&E:                  X: Engineering efficiency
  Gross SG&A Returns Cash                     (10)% = 50 bps.       X: Service productivity
 margins            conversion
                                                                                                      Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 27 of 47




                                          Team comp plan
                                                                                                 26
Operational simplification
  Turbomachinery part design               Thermal forgings                          Aviation learning curve
                                     Strategic
Product                                                                                                                Engineering
                                     sourcing
  cost


 9 Engineering & Sourcing drove      9 Sourcing engagement with              9 Continue to deliver on GEnx cost out
   È25% console product cost           multiple vendors                      9 Ensure LEAP readiness at cost
 9 Modules + options allow for       9 Early volume commitments              9 Execute unprecedented NPI portfolio
   repeatable customization          9 Advanced manufacturing


 Aviation commercial engines                     Ultrasound                          Analytics Æ Productivity


Value                                   NPI
                                                                                                                           Services
 gap


 9 Favorable pricing from            9 Reduce product cycle time                  9 Co-development of new
   markets on new technology           to market                                    algorithms @ SW COE
 9 Driving service productivity by   9 Improve product reliability                9 Optimizing material & repair
                                                                                                                                           Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 28 of 47




   leverage analytics                  to reduce downtime                           cycles across installed base
                                                                                  9 Field engineer efficiency
                                                                                                                                     27

                                                              LEAP is a trademark of CFM International, a 50-50 JV between Snecma and GE
6   Culture of simplification
        Lean                             Lower-cost company
     management         +   Go from 14% to 12% SG&A/sales
                        +   65% of processes in shared services, FastWorks
          +             +   Corporate costs È $500MM+
                        +   Improved product cost
       Speed &                                    +
    competitiveness                  Faster & smarter company
                        + ,QYHVWLQ,7©VSHHG	WUDQVSDUHQF\©(53VÈ 90%
          +             + Fewer P&L, layers, process, È headquarters
                        + 'ULYHQE\)DVW:RUNV©ORZHUSURGXFWFRVW
      Commercial
       intensity                                  +
                                           Driven by beliefs
          +             +   ±&XVWRPHUVGHILQHRXUVXFFHVV²
                        +   ±6WD\OHDQWRJRIDVW²
       Digital          +   ±/HDUQ	DGDSWWRZLQ²
      capability        +   ±(PSRZHU	LQVSLUHHDFKRWKHU²
                        +   ±'HOLYHUUHVXOWVLQDQXQFHUWDLQZRUOG²
                                                                                  Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 29 of 47




                                                                             28
Aligning to investor goals
      Annual incentive compensation                      CEO & senior leadership
 Target-based program to align to annual            Combination of performance stock
  metrics                                             units (PSUs) + options
   ¯ More transparency, reset each year
                                                     CEO & senior leadership alignment on
   ¯ Threshold, target, maximum
                                                      objectives
 Key metrics:
   ¯ Op profit       ¯ Op profit %                   3-year PSU performance period
   ¯ Cash            ¯ Strategic by business          DOLJQHGWRFRPSDQ\´VVWUDWHJLFSODQ
                                                     Two PSU performance metrics with
Eligible employees                                    threshold and target
 Officers           190     Leadership team
                                aligned to               ë Total cash          TSR
 Senior executives 500
                                investors                                    multiplier
 Executives       4,800                                 ë Op margin %


Aviation example:
      Financial - 50%                          Strategic - 50%
                                        9 Growth                                 Total
9 Op profit 9 Free cash flow
                                                                                                 Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 30 of 47




                                                   9 Services/analytics        company
9 OP margin 9 Gross margins        +    9 Returns                         u
                                        9 Talent 9 Enterprise risk           performance
                                                                                            29
GE store = results
    Organic growth                        Margins                              Returns
     (Industrial segments)         (Industrial segments, ex. BD)         (Industrial ROTC, ex. BD)


                                                     +      ~17%                          +      ~17%
                                 15.7%       +                       14.3%      +
            4-7%


                        2-5%

   0%
   '13       '14E        '15F      '13     '14E     '15F      '16F     '13     '14E     '15F         '16F

  Ongoing goal: 5%                   Achieving 17%                       Achieving 17%
+ Strong portfolio              + SG&A to 12% of sales               + Hit margin goals
+ Product line Æ share                                      + Improve cash conversion
+ Growth initiatives goal       + Segment gross margins
  of 5-©VHUYLFH           aESVHDFK\HDU©5	' + /HYHUDJH3	(©PXOWL-
  growth markets                  in line with revenue        modal
- Offset short-term                                         + Drive acquisition
  market dynamics (O&G)         - Offset mix                  integration
                                                                                                                 Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 31 of 47




                                                                                                            30
Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 32 of 47




                 Executing our financial plan
2015 operating framework
                                      EPS
1 Industrial                    $1.10-1.20                   +   Industrial EPS up double digits
                                                             +   Segment organic growth of 2-5%
                                                             +   Margin expansion
                                                             +   Corporate ~$2.3-2.5B
                                                             +   %'©WDUJHWLQJGHDOVWRFORVHLQPLG-2015


2 GE Capital                         ~$.60                   + Growth in verticals and Commercial Finance
                                 Could be lower              + Synchrony split 1/1/16
                                 if faster ENI È
                                                             + Non-strategic assets of ~$60B ex-Synchrony



3 Free Cash Flow                    $12-15                   + CFOA of $14-16B-a)
  + Dispositions ($B)                                        + P&E of ~$4-4.5B
                                                             + Dispositions of $2-4B

4 Cash Returned                      $10-30                  + Dividend of ~$9B
  to Investors ($B)                                          + Synchrony split-off est. ~$18-20B
                                                                                                                  Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 33 of 47




                                                                                                             32

      (a- Taxes associated with dispositions included in net disposition proceeds
   Summary
                              Op Profit                         High end of range
                      2014E 2015F 2015F           + Better U.S./developed markets
                                With BD   ex-BD
Power & Water          +         ++        +      + U.S. healthcare market improves in line with
                                                    procedures
Oil & Gas              ++          ë      ë    + $YLDWLRQ7UDQVSRUWDWLRQ©YROXPHÇ + mix Ç
Energy Management     +++        ++        ++     + 'HFHQW'3	:LQGYROXPH©SROLF\
                                                  + &RVWH[HFXWLRQ©VRXUFLQJ
Aviation               ++       +/++      +/++
                                                  + Alstom upside
Healthcare             +          +        +
                                                                Low end of range
Transportation         ë          +        ++     ë 7RXJKHU&KLQD©LPSDFWRQUHVWRIZRUOG
                                                  ë Oil & gas capex freeze
A&L                    +          ë        ++
                                                  ë +LJKHUVRFLDOFRVW©SHQVLRQ	XQLRQ
Industrial Segments    ++       +/++       +      ë Public policy ... energy/taxes
Capital ($B)          ~$6.9      ~$6      ~$6     ë Materially stronger U.S. dollar than today
                                                                                                      Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 34 of 47




                                                                                                 33
Power & Water
                                  ex-BD
Revenue                   ++        +               Operating dynamics
             ++
                                          + 'LYHUVHWHFKQRORJ\	VROXWLRQV©JURZLQJ
                          ++        +       demand for H-technology
             +
                                          + Strong services model ©~65,000 units in
Op.                                         installed base & growing; high-margin
profit                                      software
                                          + &RQWLQXHGIRFXVRQVLPSOLILFDWLRQ©PRYLQJ
                                            beyond SG&A to drive greater product cost
            '14E          '15F              efficiency
                        With BD

               Environment                ë Volatile public policy
+ Continued natural gas growth
                                          9 Continuing to invest in product leadership
+ Strong global renewables demand
¯ Excess capacity in developed markets,
                                            across portfolio
  Europe remains tough                    9 Alstom integration planning progressing
¯ Macro & geopolitical uncertainty
                                                                                           Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 35 of 47




           Outperforming competition in a challenging environment
                                                                                      34
Aviation
                             +                       Operating dynamics
Revenue     +/++
                                           + Next generation platforms progressing as
                           +/++
              ++                             SODQQHG©WHFKQRORJ\DGLIIHUHQWLDWRU

                                           + Installed base continues to grow with new
Op.
                                             ODXQFKHV6HUYLFHEDFNORJa%©GULYLQJ
profit
                                             customer productivity through data & analytics

                                           + 6WURQJVXSSO\FKDLQPRPHQWXP©([SDQGLQJ
                                             footprint & additive capability, accelerating
             '14E           '15F
                                             cost out curve on new products
                Environment
+ È fuel FRVWV©airline profitability Ç   + Spares activity continues to be strong
+ Continued growth in passenger traffic    ¯ Military shipments down
+ Positive growth trend in freight
                                           9 Manage engine development & launch costs
¯ Military budget pressure continues
                                                                                              Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 36 of 47




                      Business positioned for long-term growth
                                                                                        35
Oil & Gas
Revenue      ++              ë                      Operational planning
                                           Revenue Æ (0-5)%
             ++             =/¯            ¯ 6XUIDFH	'ULOOLQJELJJHVWLPSDFW©È
                                             double digits
Op.                                        ¯ 6XEVHDSURMHFWVFRQWLQXHRUGHUVVKLIW©
profit                                       ~70% in backlog
                                           9 TMS, M&C, downstream still buying (60%)

                                               + Position for right market/customers
             '14E          '15F                + Diversification helps
               Environment
                                           Op profit Æ (0-5)%
  ¯ Low price of oil creates short-term
    industry challenges                    9 6LJQLILFDQWFRVWRXW©VXSSOLHURSSRUWXQLW\
                                           9 Complete operational integration
  ¯ Reductions in capex forecast
                                           9 Prepare for price pressure
  ¯ Some customers challenged
  + Opex & standardization opportunities          + Aggressive cost out
                                                                                                Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 37 of 47




                                                  + Ready for multiple scenarios
                                                                                           36
Healthcare
Revenue      =             +                    Operating dynamics

                                      + Life Sciences expanding through bioprocess
             +             +            JURZWK©HPHUJLQJPDUNHWVVWURQJ

                                      + World-class data & analytics capability to ¶
Op.                                     hospital opex ©LQWHJUDWLQJRIIHULQJV
profit
                                      + ,QVWDOOHGEDVHJURZLQJ©UHTXLUHVVHUYLFH
                                        capabilities
            '14E          '15F
                                      ș Uncertain regulatory & economic
                 Environment            environment pressuring hospital spend
+ Emerging markets continue to grow
+ Hospital demand for services &      9 Focus on commercial intensity & cost out to
  IT/cloud solutions                    drive margins
+ 86LPSURYLQJ©UHPDLQFDXWLRXV
ë Europe/Japan markets slow
                                                                                          Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 38 of 47




          Growing through product leadership & disciplined operations
                                                                                     37
Transportation
                                   ex-BD
                           ++       ++               Operating dynamics
Revenue      ¯
                                           + 9ROXPHGHPDQGVWURQJ©86JURZWKGULYHQ
             ¯              +       ++       by early demand for Tier 4 locomotives,
                                             international volume increasing
Op.
                                           + ([SDQGLQJVHUYLFHV©JURZLQJORFRPRGV
profit
                                             YROXPHSDUWQHULQJWRGHSOR\5DLO&RQQHFW

                                           + Leveraging FastWorks & investing in new
                                             WHFKQRORJLHV©/1*QH[W-gen control solutions
            '14E          '15F
                         With BD
                                           ¯ Softness in global commodity prices pressuring
                 Environment                 mining ... equipment & services
  + È parked locos & network velocity
                                           9 Volume growth & cost-out actions offsetting
  + Commodity volume XS©agriculture
                                             pressures from mining; must execute Tier 4
  ¯ Continued global mining softness         ramp-up
                                                                                              Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 39 of 47




                   Earnings growth through technology leadership
                                                                                       38
Energy Management
                                   ex-BD
                          ++        +               Operating dynamics
Revenue         ¯                          Power Conversion
                          ++        ++
                                              9 Essential GE technology
              +++                             9 Investing in operating systems
                                              9 Fix installed base
Op.
                                                   Æ Vast improvement
profit

                                           Digital Energy
                                               9 Significant opportunity with Alstom
              '14E        '15F                      Æ Strong #3
                         With BD

                 Environment
                                           Industrial Solutions
+ LNG & onshore electrification demand
                                               9 Restructuring while investing in
+ Moderate grid automation growth                 technology
¯ European economic recovery                   9 On path to ~10% margin rate
                                               9 Significant earnings growth
                                                                                            Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 40 of 47




         Restructuring + simplification + investment + Alstom = solid growth
                                                                                       39
Appliances & Lighting
                                     ex-BD
              =                                      Operating dynamics
Revenue                      ë         +
              +                              + Exit Appliances by mid-\HDU©FDVK	
                             ë        ++
                                               gain

                                             + Lighting going forward
Op.
profit
                                                9 LED $1B+

                                                9 Creating a strong service capability
             '14E           '15F
                           With BD
                                                9 Manage investment
                  Environment
+ U.S. housing up but normalizing               9 Restructure the old
= Strong global shift to energy efficient
  OLJKWLQJ©WUDGLWLRQDOVKULQNLQJIDVWHU
                                                 Smaller & incremental benefits
ë Professional non-LED market slowing
                                                                                         Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 41 of 47




                                                                                   40
   Corporate
   ($ in billions)
               Corporate operating costs                                           2015 Corporate dynamics
                     (excluding non-operating pension)
                                                                            + Continued reduction in HQ costs
                                                                            9 Expect gains and restructuring & other
                                ~$4.1
                                  ~$0.2     4Q impairments in                 charges to be balanced
                                            restructuring & other charges
            $3.4                                                            9 Variability in quarterly profile due to timing of
Restr./                         ~$1.4
Gains
                                                                              gains vs. restructuring & other charges
                                                   $2.3-2.5                 9 Growth investments focused on Software, IT,
                                                                              and Services PredictivityTM
Operating
costs                                                                       ë Pension dynamics:  EPS impact
                                                                                   Operating     $(.01)-(.02)
                                                                                   Non-operating     ~$(.03)
                                                                                   Total         $(.04)-(.05)

            2013                2014E                2015F                    Mortality & discount rate headwinds partly
                                                                              offset by lower amortization
                                                                                                                                  Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 42 of 47




                                      Continuing to reduce Corporate costs
                                                                                                                          41
Going forward: Capital allocation
    Available cash                           Capital allocation
        ~$76B                                      ~$76B
                    Debt refinance                              Debt maturity
                                                                Alstom/M&A
                    Synchrony
                    GECC dividends                              Buyback/
                                                                Synchrony exchange
                    Industrial CFOA/
                    Dispositions/
                                                                GE dividend
                    Other
                                                                Parent cash, organic
                    Parent cash                                 growth & operating needs
       ´)-´)                                  ´)-´)
           Generation                                   Allocation
  + )RFXVRQ)&)©&)2$¯ P&E          1   Return ~$40B to investors in dividend and
     9 Compensation target                 buyback (Synchrony)
  + 6\QFKURQ\©LQYHVWRUIULHQGO\      2   $OVWRPWKHSULRULW\©RWKHU0	$IRFXVHG
  + Capital dividend                       and smaller
                                                                                            Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 43 of 47




                                       3   Organic investment
  + 'LVSRVLWLRQV©a%\HDU
                                                                                       42
Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 44 of 47




                 The Pivot
  GE strategy
       Best Infrastructure company                           Enhancing the GE store
                                                  1   Gain share by launching products built on
                                                      technical & manufacturing innovation
    Industrial                Financial           2   Capitalize on the largest growth market
                       +       25%È                   footprint ©fueled by best localization
     75%+                                             competency
                                                  3   Lead the intersection of physical &
                                                      analytical ©VRIWZDUH&2(	,7©create a
+ *UHDW,QIUDVWUXFWXUHIUDQFKLVH©GHOLYHU
                                                      new source of competitiveness
  what the world needs with massive
  domain expertise                                4   Grow our valuable service franchise by
                                                      extending our business model & driving
+ Lead in the big global themes                       customer outcomes
+ Strong Industrial EPS growth                    5   Intensify process improvement in gross
                                                      margins & returns
+ Smaller Financial Services with
  competitive advantage & returning cash          6   Achieve a culture of simplification
  to parent
                           Capital                      Industrial
                                                                                  EPS growth
                                                                                                       Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 45 of 47




  Thoughts                 ~$(.20)            +     Organic + Alstom       =
   on 2016               Synchrony +              Restructuring benefits
                                                                                                  44
                          non-core                       Buyback
I am running GE differently
 1   6KLIWIURPSRUWIROLRUHPL[±KHDY\OLIW²WRKLJKHUUHWXUQLQJ,QGXVWULDO
     portfolio

 2   &KDQJHWKHEOHQGRIWDOHQW©H[SHULHQFHGRSHUDWRUVHYHU\ZKHUH©
     transition in Capital toward risk

 3   :LQLQWKHPDUNHW©JOREDOL]DWLRQWHFKQRORJ\FXVWRPHUV©ZHDUH
     LQDEXVLQHVVZKHUHZLQQLQJSD\VRIIIRUGHFDGHV©EXWPDNHVXUH
     investments drive share & margins

 4   0RGHUQL]HWKHFDSDELOLW\©HYHU\,QGXVWULDOFRPSDQ\PXVWEHJRRG
     at IT & analytics

 5   0RGHUQL]HWKHFXOWXUH©OHDQIDVWHUULVNEDVHGFRPSHWLWLYH©ZLWK
     compensation to match
                                                                                    Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 46 of 47




                                                                               45
Case 1:17-cv-08457-JMF Document 181-4 Filed 10/29/18 Page 47 of 47
